UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007 - or - [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 014140 F I R S TA L B A N YC O M P A N I E SI N C. (Exact name of registrant as specified in its charter) New York 22-2655804 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 677 Broadway, Albany, New York 12207 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (518) 447-8500 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer¨ Accelerated Filerþ Non-accelerated Filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 16,002,182 shares of Common Stock were outstanding as of the close of business on July 31, 2007 FIRST ALBANY COMPANIES INC. AND SUBSIDIARIES FORM 10-Q INDEX Page Part I Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Financial Condition at June 30, 2007 (unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Operations for the three months and six months ended June 30, 2007 and June 30, 2006 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months Ended June 30, 2007 and June 30, 2006 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-25 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26-43 Item 3. Quantitative and Qualitative Disclosure About Market Risk 44-45 Item 4. Controls and Procedures 46 Part II Other Information Item 1. Legal Proceedings 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 5. Other Information 48 Item 6. Exhibits 49 FIRST ALBANY COMPANIES INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) Part I – Financial Information Item 1.Financial Statements (In thousands of dollars) June 30 December 31 As of 2007 2006 Assets Cash $ 3,469 $ 4,192 Cash and securities segregated for regulatory purposes 5,100 5,200 Securities purchased under agreement to resell 9,983 14,083 Receivables from: Brokers, dealers and clearing agencies 10,274 10,626 Customers 1,148 2,898 Others 6,242 6,933 Securities owned 247,193 276,167 Investments 13,687 12,250 Office equipment and leasehold improvements, net 3,912 4,516 Intangible assets, including goodwill 17,835 17,862 Other assets 4,704 2,391 Total Assets $ 323,547 $ 357,118 Liabilities and Stockholders’ Equity Liabilities Short-term bank loans $ 139,065 $ 128,525 Payables to: Brokers, dealers and clearing agencies 27,582 49,065 Customers 449 1,151 Others 9,137 8,996 Securities sold, but not yet purchased 61,700 52,120 Accounts payable 5,302 4,118 Accrued compensation 12,433 32,445 Accrued expenses 6,951 8,273 Income taxes payable - 131 Notes payable 11,238 12,667 Obligations under capitalized leases 2,796 3,522 Total Liabilities 276,653 301,013 Commitments and Contingencies Temporary capital 104 104 Subordinated debt 2,962 4,424 Stockholders’ Equity Preferred stock; $1.00 par value; authorized 500,000 shares; none issued Common stock; $.01 par value; authorized 50,000,000 shares; issued 17,669,641 and 17,613,827 respectively 177 176 Additional paid-in capital 155,003 152,573 Deferred compensation 1,710 2,647 Accumulated deficit (110,678 ) (100,605 ) Treasury stock, at cost (1,330,244 shares and 1,168,748 shares respectively) (2,384 ) (3,214 ) Total Stockholders’ Equity 43,828 51,577 Total Liabilities and Stockholders’ Equity $ 323,547 $ 357,118 The accompanying notes are an integral part of these condensed consolidated financial statements. FIRST ALBANY COMPANIES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30 Six Months Ended June 30 (In thousands of dollars except for per share amounts and shares outstanding) 2007 2006 2007 2006 Revenues: Commissions $ 1,269 $ 3,250 $ 3,022 $ 6,721 Principal transactions 9,492 17,686 18,348 34,048 Investment banking 8,882 18,640 16,472 30,364 Investment gains (losses) 266 1,196 505 (4,947 ) Interest 4,046 3,764 7,609 6,943 Fees and other 457 815 912 1,433 Total revenues 24,412 45,351 46,868 74,562 Interest expense 4,311 4,178 8,065 8,409 Net revenues 20,101 41,173 38,803 66,153 Expenses (excluding interest): Compensation and benefits 16,365 33,568 30,918 59,864 Clearing, settlement and brokerage costs 911 1,732 2,164 3,376 Communications and data processing 2,551 2,932 5,313 5,791 Occupancy and depreciation 1,938 2,270 3,966 5,055 Selling 1,253 1,576 2,460 3,364 Other 1,325 2,543 3,025 4,322 Total expenses (excluding interest) 24,343 44,621 47,846 81,772 Loss before income taxes (4,242 ) (3,448 ) (9,043 ) (15,619 ) Income tax (benefit) expense 149 - 149 - Loss from continuing operations (4,391 ) (3,448 ) (9,192 ) (15,619 ) Loss from discontinued operations, (net of taxes) (see “Discontinued Operations” note) (587 ) (2,726 ) (248 ) (3,200 ) Loss before cumulative effect of change in accounting principle (4,978 ) (6,174 ) (9,440 ) (18,819 ) Cumulative effect of accounting change, (net of taxes $0 in 2006) (see “Benefit Plans” note) - - - 427 Net loss $ (4,978 ) $ (6,174 ) $ (9,440 ) $ (18,392 ) Per share data: Basic earnings: Continuing operations $ (0.28 ) $ (0.22 ) $ (0.59 ) $ (1.02 ) Discontinued operations (0.04 ) (0.18 ) (0.02 ) (0.21 ) Cumulative effect of accounting change - - - 0.03 Net loss $ (0.32 ) $ (0.40 ) $ (0.61 ) $ (1.20 ) Diluted earnings: Continuing operations $ (0.28 ) $ (0.22 ) $ (0.59 ) $ (1.02 ) Discontinued operations (0.04 ) (0.18 ) (0.02 ) (0.21 ) Cumulative effect of accounting change - - - 0.03 Net loss $ (0.32 ) $ (0.40 ) $ (0.61 ) $ (1.20 ) Weighted average common and common equivalent shares outstanding: Basic 15,712,598 15,402,424 15,609,260 15,390,043 Diluted 15,712,598 15,402,424 15,609,260 15,390,043 The accompanying notes are an integral part of these condensed consolidated financial statements. FIRST ALBANY COMPANIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands of dollars) Six months Ended June 30 2007 2006 Cash flows from operating activities: Net loss $ (9,440 ) $ (18,392 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization 925 1,261 Amortization of warrants - 498 Deferred compensation 63 186 Unrealized investment (gains)/losses (629 ) 15,129 Realized losses (gains) on sale of investments 124 (10,182 ) Loss on sale of fixed assets, including termination of office lease - (20 ) Services provided in exchange for common stock 2,139 3,536 Changes in operating assets and liabilities: Cash and securities segregated for regulatory purposes 100 1,300 Securities purchased under agreement to resell 4,100 5,489 Net receivables from customers 1,048 3,722 Securities owned, net 38,607 (5,144 ) Other assets (2,313 ) (88 ) Net payable to brokers, dealers and clearing agencies (21,131 ) 15,603 Net payables to others 878 (2,936 ) Accounts payable and accrued expenses (20,719 ) 1,744 Income taxes payable, net (131 ) - Net cash (used in) provided by operating activities (6,379 ) 11,706 Cash flows from investing activities: Acquisition of Descap Securities (see “Temporary Capital” note) - (3,270 ) Purchases of office equipment and leasehold improvements (236 ) (2,409 ) Sale of office equipment and leasehold improvements - 5,051 Purchases of investments (1,437 ) (2,174 ) Proceeds from sale of investments 208 12,752 Net cash (used in) provided byinvesting activities (1,465 ) 9,950 Cash flows from financing activities: Proceeds of short-term bank loans, net 10,540 2,875 Proceeds of notes payable - 9,025 Payments of notes payable (1,429 ) (25,346 ) Payments of obligations under capitalized leases (726 ) (906 ) Proceeds from subordinated debt - 159 Payment of subordinated debt (1,462 ) (1,288 ) Proceeds from issuance of common stock under stock option plans - 55 Payments for purchases of treasury stock - (334 ) Net increase (decrease) in drafts payable 198 (3,325 ) Net cash provided by (used in) financing activities 7,121 (19,085 ) Increase (decrease) in cash (723 ) 2,571 Cash at beginning of the period 4,192 1,926 Cash at the end of the period $ 3,469 $ 4,497 Non-Cash Investing and Financing Activities During the first six months of 2007 and 2006, the Company entered into capital leases for office and computer equipment totaling approximately $0 million and $0.2 million, respectively. During the first six months of 2007 and 2006, the Company converted $0.0 million and $0.2 million, respectively of accrued compensation to subordinated debt. During the six months ended June 30, 2007 the Company recorded a liability of $0.9 million related to the cumulative effect of adopting FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes.Refer to “Income Taxes” note for further details. Refer to “Benefit Plans” note for non-cash financing activities related to restricted stock. Refer to the “Investments” note for non-cash investing activities related to the Employee Investment Funds. The accompanying notes are an integral part of these condensed consolidated financial statements. FIRST ALBANY COMPANIES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all normal, recurring adjustments necessary for a fair statement of results for such periods.The results for any interim period are not necessarily indicative of those for the full year.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted.These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2006. 2. Liquidity and Net Capital The Company has experienced recurring losses and as of June 30, 2007, the Company had cash of approximately $3.5 million and working capital of approximately $17 million. As a result of continuing losses that have impacted the Company’s liquidity and net capital, and in order to recapitalize and reposition itself, the Company has entered into an asset sale agreement with DEPFA Bank PLC (“DEPFA”)for the sale of the Municipal Capital Markets Group of the Company’s subsidiary, First Albany Capital Inc. (“First Albany Capital”) for $12 million.The Company has also entered into an investment agreement with an affiliate of MatlinPatterson Global Opportunities Partners II to receive a $50 million equity investment (see “Commitments and Contingencies” note).The Company believes that the proceeds from these transactions will provide the Company with resources to invest in future growth, build on its investment product and services strengths, and better meet the needs of its clients.If these transactions are not completed, the Company may be forced to preserve its cash position through a combination of cost reduction measures and sales of assets at values that may be significantly below their potential worth or augment our cash through additional dilutive financings, and there can be no assurance that we could obtain funds on terms that are as favorable as the terms of these transactions or at all. 3. Reclassifications Certain 2006 amounts on the Condensed Consolidated Statements of Operations have been reclassified to conform to the 2007 presentation.Expenses of $0.3 million and $0.7 million for the three and six months ended June 30, 2006 related to investment banking business development were reclassified to Selling expense from Investment banking revenue.The reclassification results in investment banking revenue being recorded net of related un-reimbursed expenses while un-reimbursed expenses which have no related revenue are presented as a component of selling expense. 4. Earnings Per Common Share The Company calculates its basic and diluted earnings per shares in accordance with Statement of Financial Accounting Standards No. 128, Earnings Per Share. Basic earnings per share are computed based upon weighted-average shares outstanding.Dilutive earnings per share is computed consistently with basic while giving effect to all dilutive potential common shares that were outstanding during the period. The Company uses the treasury stock method to reflect the potential dilutive effect of unvested stock awards, warrants, unexercised options and any contingently issued shares (see “Temporary Capital” note). The weighted-average shares outstanding were calculated as follows: Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Weighted average shares for basic earnings per share 15,712,598 15,402,424 15,609,260 15,390,043 Effect of dilutive common equivalent shares - Weighted average shares and dilutive common stock equivalents for diluted earnings per share 15,712,598 15,402,424 15,609,260 15,390,043 For the three months and six months ended June 30, 2007, the Company excluded approximately 0.2 million and 0.3 million common stock equivalents, respectively, in its computation of diluted earnings per share because they were anti-dilutive.Also, for the three months and six months ended June 30, 2006, the Company excluded approximately 0.4 million and 0.3 million common stock equivalents, respectively, in its computation of diluted earnings per share because they were anti-dilutive.In addition, at June 30, 2007 and June 30, 2006, approximately 0.8 million and 2.0 million shares of restricted stock awards (see “Benefit Plans” note) which are included in shares outstanding are not included in the basic earnings per share computation because they are not vested as of June 30, 2007 and June 30, 2006, respectively. 5. Receivables from and Payables to Brokers, Dealers and Clearing Agencies Amounts receivable from and payable to brokers, dealers and clearing agencies consists of the following: (In thousands of dollars) June 30 2007 December 31 2006 Adjustment to record securities owned on a trade date basis, net $ 1,944 $ - Securities borrowed - 455 Securities failed-to-deliver 2,679 3,841 Commissions receivable 1,080 2,146 Receivable from clearing organizations 4,571 4,184 Total receivables $ 10,274 $ 10,626 Adjustment to record securities owned ona trade date basis, net $ - $ 2,173 Payable to clearing organizations 26,894 43,807 Securities failed-to-receive 688 3,085 Total payables $ 27,582 $ 49,065 Proprietary securities transactions are recorded on the trade date, as if they had settled.The related amounts receivable and payable for unsettled securities transactions are recorded net in receivables or payables to brokers, dealers and clearing agencies on the unaudited condensed consolidated statements of financial condition. 6. Receivables from and Payables to Customers At June 30, 2007, receivables from customers are mainly comprised of the purchase of securities by institutional clients. Delivery of these securities is made only when the Company is in receipt of the funds from the institutional clients. The majority of the Company’s non-institutional customers securities transactions, including those of officers, directors, employees and related individuals, are cleared through a third party under a clearing agreement.Under this agreement, the clearing agent executes and settles customer securities transactions, collects margin receivables related to these transactions, monitors the credit standing and required margin levels related to these customers and, pursuant to margin guidelines, requires the customer to deposit additional collateral with them or to reduce positions, if necessary.In the event the customer is unable to fulfill its contractual obligations, the clearing agent may purchase or sell the financial instrument underlying the contract, and as a result may incur a loss. If the clearing agent incurs a loss, it has the right to pass the loss through to the Company which, as a result, exposes the Company to off-balance-sheet risk.The Company has retained the right to pursue collection or performance from customers who do not perform under their contractual obligations and monitors customer balances on a daily basis along with the credit standing of the clearing agent.As the potential amount of losses during the term of this contract has no maximum, the Company believes there is no maximum amount assignable to this indemnification.At June 30, 2007, substantially all customer obligations were fully collateralized and the Company has not recorded a liability related to the clearing agent’s right to pass losses through to the Company. 7. Securities Owned and Sold, but Not Yet Purchased Securities owned and sold, but not yet purchased consisted of the following at: June 30, 2007 December 31, 2006 (In thousands of dollars) Owned Sold, but not yet Purchased Owned Sold, but not yet Purchased Marketable Securities U.S. Government and federal agency obligations $ 73,820 $ 58,607 $ 90,652 $ 51,393 State and municipal bonds 142,798 2,848 139,811 26 Corporate obligations 25,587 - 31,146 84 Corporate stocks 3,723 245 12,989 456 Options - - 258 161 Not Readily Marketable Securities Securities with no publicly quoted market 724 - 1,008 - Securities subject to restrictions 541 - 303 - Total $ 247,193 $ 61,700 $ 276,167 $ 52,120 Securities not readily marketable include investment securities (a) for which there is no market on a securities exchange or no independent publicly quoted market, (b) that cannot be publicly offered or sold unless registration has been effected under the Securities Act of 1933, or (c) that cannot be offered or sold because of other arrangements, restrictions or conditions applicable to the securities or to the Company. 8. Intangible Assets, Including Goodwill (In thousands of dollars) Gross Carrying Amount Accumulated Amortization Impairment Loss Net Carrying Value Intangible assets Customer related (amortizable): Descap Securities, Inc. - Acquisition $ 641 $ (170 ) $ - $ 471 Institutional convertible bond arbitrage group -Acquisition 1,017 (382 ) (635 ) - 1,658 (552 ) (635 ) 471 Goodwill (unamortizable): Descap Securities, Inc. - Acquisition 25,250 - (7,886 ) 17,364 Institutional convertible bond arbitrage group - Acquisition 964 - (964 ) - 26,214 - (8,850 ) 17,364 Total Intangible Assets $ 27,872 $ (552 ) $ (9,485 ) $ 17,835 As a result of annual impairment testing, the goodwill related to the acquisition of Descap Securities, Inc. (“Descap”) was determined to be impaired as of December 31, 2006.Fair value of the Descap reporting unit was determined using both the income and market approaches.The income approach determines fair value using a discounted cash flow analysis based on management’s projections.The market approach analyzes and compares the operations performance and financial conditions of the reporting unit with those of a group of selected publicly-traded companies that can be used for comparison.The valuation gives equal weight to the two approaches to arrive at the fair value of the reporting unit.As a result of the valuation, as of December 31, 2006, the carrying value of goodwill was greater than the implied value of goodwill resulting in a goodwill impairment loss of $7.9 million recognized in the caption “Impairment” on the Statements of Operations for the year ended December 31, 2006. A plan approved by the Board of Directors on September 28, 2006 to discontinue operations of the Institutional Convertible Bond Arbitrage Advisory Group (the “Group”) triggered an impairment test in the third quarter of 2006 in accordance with SFAS No. 142 Goodwill and Other Intangible Assets.The value of the Group is more dependent on their ability to generate earnings than on the value of the assets used in operations, therefore fair value of the Group was determined using the income approach.The income approach determines fair value using a discounted cash flow analysis based on management’s projections.Based on the impairment test, a goodwill impairment loss of $1.0 was recognized in discontinued operations for the year ended December 31, 2006.As a result of impairment testing of the disposal group in accordance with SFAS No. 144 Accounting for the Impairment or Disposal of Long-Lived Assets, it was determined that amortizable customer related intangibles were also impaired.An impairment loss of $0.6 million was recognized related to amortizable intangible assets in discontinued operations for the year ended December 31, 2006.The Group ceased operations in April 2007. Customer related intangible assets are being amortized over 12 years.The Company has recognized $27 thousand of amortization expense year to date as of June 30, 2007, future amortization expense is estimated as follows: (In thousands of dollars) 2007 (remaining) $ 26 2008 53 2009 53 2010 53 2011 53 2012 53 Thereafter 180 Total $ 471 9. Investments The Company’s investment portfolio includes interests in privately held companies. Information regarding these investments has been aggregated and is presented below. (In thousands of dollars) June 30 2007 December 31 2006 Carrying Value Private $ 12,403 $ 10,866 Consolidation of Employee Investment Funds, net of Company’s ownership interest 1,284 1,384 Total carrying value $ 13,687 $ 12,250 Investment gains (losses) were comprised of the following: Three Months Ended June 30 Six Months Ended June 30 (In thousands of dollars) 2007 2006 2007 2006 Public (net realized and unrealized gains and losses) $ - $ (3,961 ) $ - $ (9,991 ) Private (net realized and unrealized gains and losses) 266 5,157 505 5,044 Investment gains (losses) $ 266 $ 1,196 $ 505 $ (4,947 ) The Company’s public investment losses as of June 30, 2006 consisted of investments in iRobot and Mechanical Technology Incorporated which were completely liquidated during the year ended December 31, 2006. Privately held investments include an investment of $11.8 million in FA Technology Ventures L.P. (the “Partnership”), which represented the Company’s maximum exposure to loss in the Partnership at June 30, 2007.The Partnership’s primary purpose is to provide investment returns consistent with the risk of investing in venture capital.At June 30, 2007 total Partnership capital for all investors in the Partnership equaled $46.4 million.The Partnership is considered a variable interest entity. The Company is not the primary beneficiary, dueto other investors’ level of investment in the Partnership.Accordingly, the Company has not consolidated the Partnership in these financial statements, but has only recorded the value of its investment.FA Technology Ventures Inc. (“FATV”), a wholly-owned subsidiary, is the investment advisor for the Partnership.Revenues derived from the management of this investment and the Employee Investment Funds for the six-month period ended June 30, 2007 and 2006 were $0.5 million and $0.9 million in consolidation, respectively. The Company has consolidated its Employee Investment Funds (“EIF”). The EIF are limited liability companies, established by the Company for the purpose of having select employees invest in private equity securities. The EIF is managed by FAC Management Corp., a wholly-owned subsidiary, which has contracted with FATV to act as an investment advisor with respect to funds invested in parallel with the Partnership.The Company’s carrying value of this EIF is $0.3 million excluding the effects of consolidation.The Company has outstanding loans of $0.3 million from the EIF and is also committed to loan an additional $0.2 million to the EIF. The effect of consolidation was to increase Investments by $1.3 million, decrease Receivable from Others by $0.3 million and increase Payable to Others by $1.0 million.The amounts in Payable to Others relates to the value of the EIF owned by employees. 10. Payables to Others Amounts payable to others consisted of the following at: (In thousands of dollars) June 30 2007 December 31 2006 Drafts payable $ 6,140 $ 5,942 Payable to Employees for the Employee Investment Funds (see “Investments” footnote) 982 1,039 Payable to Sellers of Descap Securities, Inc. (see “Commitments and Contingencies” footnote) 1,036 1,036 Others 979 979 Total $ 9,137 $ 8,996 The Company maintains a group of “zero-balance” bank accounts which are included in payables to others on the Statements of Financial Condition. Drafts payable represent the balances in these accounts related to outstanding checks that have not yet been presented for payment at the bank. The Company has sufficient funds on deposit to clear these checks, and these funds will be transferred to the “zero-balance” accounts upon presentment. The Company maintains one “zero-balance” account which is used as a cash management technique, permitted under Rule 15c3-3 of the Securities and Exchange Commission, to obtain federal funds for a fee, which is lower than prevailing interest rates, in amounts equivalent to amounts in customers’ segregated funds accounts with a bank. 11. Short-Term Bank Loans and Notes Payables Short-term bank loans are made under a variety of bank lines of credit totaling $210 million of which approximately $139 million was outstanding at June 30, 2007.These bank lines of credit consist of credit lines that the Company has been advised are available solely for financing securities inventory but for which no contractual lending obligation exist and are repayable on demand.These loans are collateralized by eligible securities, including Company-owned securities, subject to certain regulatory formulas.Typically, these lines of credit will allow the Company to borrow up to 85% to 90% of the market value of the collateral.These loans bear interest at variable rates based primarily on the Federal Funds interest rate.The weighted average interest rates on these loans were 5.80% and 5.74% at June 30, 2007 and December 31, 2006, respectively.At June 30, 2007, short-term bank loans were collateralized by Company-owned securities, which are classified as securities owned, of $159 million. The Company’s notes payable include a $12.0 million Term Loan to finance the acquisition of Descap.Interest rate is 2.40% over the 30-day London InterBank Offered Rate (“LIBOR”) (5.38% at June 30, 2007).Interest only was payable for the first six months, and thereafter monthly payments of $238 thousand in principal and interest over the life of the loan which matures on May 14, 2011.The Term Loan agreement contains various covenants, as defined in the agreement.The Agreement requires that the Company’s modified total funded debt to EBITDAR not to exceed 1.75 to 1 (for the twelve-month period ending June 30, 2007, modified total funded indebtedness EBITDAR ratio was 0.58 to 1).In addition, the modified Term Loan agreement requires operating cash flow to total fixed charges (as defined) to be not less than 1.15 to 1 (for the twelve-month period ending June 30, 2007, the operating cash flow to total fixed charge ratio was 1.41 to 1). EBITDAR is defined as earnings before interest, taxes, depreciation, amortization and lease expense plus pro forma adjustments.The definition of operating cash flow includes the payment of cash dividends; therefore, the Company’s ability to pay cash dividends in the future may be impacted by the covenant. (See “Subsequent Events” note for recent term loan and capital leases waiver) Principal payments for the Term Loan are due as follows: (In thousands of dollars) 2007 (remaining) $ 1,429 2008 2,857 2009 2,857 2010 2,857 2011 1,238 Total principal payments remaining $ 11,238 12. Obligations Under Capitalized Leases The following is a schedule of future minimum lease payments under capital leases for office equipment together with the present value of the net minimum lease payments at June 30, 2007: (In thousands of dollars) 2007 (remaining) $ 758 2008 999 2009 676 2010 460 2011 213 2012 11 Total minimum lease payments 3,117 Less:amount representing interest 321 Present value of minimum lease payments $ 2,796 (See “Subsequent Events” note for recent term loan and capital leases waiver) 13. Commitments and Contingencies Investment Agreement:In May 2007 the Company entered into an agreement pursuant to which an affiliate of MatlinPatterson Global Opportunities Partners II will invest $50 million in the Company’s common equity.Under the terms of the investment agreement, MatlinPatterson will acquire a minimum of 33,333,333 shares of common stock for $50 million, representing an effective purchase price of $1.50 per share. The number of shares issuable to MatlinPatterson in consideration of the $50 million purchase price is subject to upward adjustment if the Company incurs certain incremental employment-related obligations as a result of the DEPFA transaction not having closed prior to the closing of the MatlinPatterson transaction and if the Company’s consolidated net tangible book value per share at closing is less than $1.60.Upon the closing of the MatlinPatterson transaction, and after giving effect to the contemplated issuance of restricted stock units upon closing of the MatlinPatterson transaction, MatlinPatterson is currently expected to own between 70 and 75% of the outstanding common stock of the Company (between 60 and 65% on a fully diluted basis), based on the number of shares outstanding on June 25, 2007, and after giving effect to an increase in the number of shares to be purchased by MatlinPatterson that may result from the adjustment provisions of the Investment Agreement and which may further increase the number of shares of our common stock issuable to MatlinPatterson.The MatlinPatterson transaction is expected to close in the third quarter of 2007, subject to approval from the First Albany shareholders as well as customary regulatory approvals and other closing conditions. Upon closing, MatlinPatterson will also have three representatives on a nine member First Albany Board of Directors. Asset Purchase Agreement: On March 6, 2007 The Company entered into an Asset Purchase Agreement for the sale of the Municipal Capital Markets Group of First Albany Capital to DEPFA for $12 million in cash and the related purchase by DEPFA of First Albany Capital's municipal bond inventory used in the business, which is expected to range in value at closing from between $150-200 million. In connection with this transaction, DEPFA will assume the rights to the name "First Albany" and the Company will operate under a new name to be announced. The closing of the transaction is subject to DEPFA obtaining a US broker-dealer license, regulatory approvals and other customary conditions. MatlinPatterson FA Acquisition LLC and DEPFA, entered into a voting agreement dated as of June 29, 2007 (the “DEPFA Voting Agreement”).Among other things, the DEPFA Voting Agreement provides that MatlinPatterson FA Acquisition LLC vote any shares of the Common Stock as to which MatlinPatterson FA Acquisition LLC and its affiliates are the beneficial owner or MatlinPatterson FA Acquisition LLC is otherwise able to direct the voting thereof, in favor of an amendment to the certificate of incorporation of the Issuer changing its corporate name to a name that does not include the words “First Albany” or any derivative thereof at every meeting of the Issuer at which such matter is considered and every adjournment thereof; MatlinPatterson FA Acquisition LLC agree not to solicit, encourage or recommend to other stockholders of the Issuer that they vote their shares of Common Stock or any other securities in any contrary manner, or they not vote their shares of Common Stock at all; and MatlinPatterson FA Acquisition LLC vote the Shares in favor of the approval of the Asset Purchase Agreement if submitted to a vote of the Issuer's stockholders, and against any Incompatible Transaction, as defined in the DEPFA Voting Agreement,submitted to a vote of the Issuer's stockholders.The term of the DEPFA Voting Agreement commences on June 29, 2007 and expires on the earlier of the Closing Date, as defined in the Asset Purchase Agreement; and the termination of the Asset Purchase Agreement in accordance with its terms. Commitments:As of June 30, 2007, the Company had a commitment to invest up to an additional $2.4 million in FA Technology Ventures, LP (the “Partnership”). The investment period expired in July 2006, however, the General Partner may continue to make capital calls up through July 2011 for additional investments in portfolio companies and for the payment of management fees.The Company intends to fund this commitment from working capital. The Partnership’s primary purpose is to provide investment returns consistent with risks of investing in venture capital. In addition to the Company, certain other limited partners of the Partnership are officers or directors of the Company. The majority of the commitments to the Partnership are from non-affiliates of the Company. The General Partner for the Partnership is FATV GP LLC. The General Partner is responsible for the management of the Partnership, including among other things, making investments for the Partnership. The members of the General Partnership are George McNamee, Chairman of the Company, First Albany Enterprise Funding, Inc., a wholly owned subsidiary of the Company, and other employees of the Company or its subsidiaries. Mr. McNamee is required under the Partnership agreement to devote a majority of his business time to the conduct of the affairs of the Partnership and any parallel funds. Subject to the terms of the Partnership agreement, under certain conditions, the General Partnership is entitled to share in the gains received by the Partnership in respect of its investment in a portfolio company. The General Partner will receive a carried interest on customary terms. The General Partner has contracted with FATV to act as investment advisor to the General Partner. As of June 30, 2007, the Company had an additional commitment to invest up to $0.2 million in funds that invest in parallel with the Partnership, which it intends to fund, at least in part, through current and future Employee Investment Funds (EIF). The investment period expired in July 2006, but the General Partner may continue to make capital calls up through July 2011 for additional investments in portfolio companies and for the payment of management fees.The Company anticipates that the portion of the commitment that is not funded by employees through the EIF will be funded by the Company through working capital. Contingent Consideration:On May 14, 2004, the Company acquired 100 percent of the outstanding common shares of Descap, a New York-based broker-dealer and investment bank.Per the acquisition agreement, the Sellers can receive future contingent consideration (“Earnout Payment”) based on the following:for each of the years ending May 31, 2005, May 31, 2006 and May 31, 2007, if Descap’s Pre-Tax Net Income (as defined) (i) is greater than $10 million, the Company shall pay to the Sellers an aggregate amount equal to fifty percent (50%) of Descap’s Pre-Tax Net Income for such period, or (ii) is equal to or less than $10 million, the Company shall pay to the Sellers an aggregate amount equal to forty percent (40%) of Descap’s Pre-Tax Net Income for such period.Each Earnout Payment shall be paid in cash, provided that Buyer shall have the right to pay up to seventy-five percent (75%) of each Earnout Payment in the form of shares of Company Stock.The amount of any Earnout Payment that the Company elects to pay in the form of Company Stock shall not exceed $3.0 million for any Earnout Period and in no event shall such amounts exceed $6.0 million in the aggregate for all Earnout Payments.Based upon Descap’s Pre-Tax Net Income from June 1, 2005 through May 31, 2006, $1.0 million of contingent consideration has been accrued at June 30, 2007.Also, based upon Descap’s Pre-Tax Net Income from June 1, 2006 to May 31, 2007, no contingent consideration would be payable to the Sellers. Leases:The Company's headquarters and sales offices, and certain office and communication equipment, are leased under non-cancelable operating leases, certain of which contain renewal options and escalation clauses, and which expire at various times through 2015. To the extent the Company is provided tenant improvement allowances funded by the lessor, they are amortized over the initial lease period and serve to reduce rent expense.To the extent the Company is provided free rent periods, the Company recognizes the rent expense over the entire lease term on a straightline basis. Future minimum annual lease payments, and sublease rental income, are as follows: (In thousands of dollars) Future Minimum Lease Payments Sublease Rental Income Net Lease Payments 2007 (remaining) $ 3,482 $ 589 $ 2,893 2008 6,202 971 5,231 2009 2,831 100 2,731 2010 2,518 100 2,418 2011 2,439 100 2,339 2012 2,417 100 2,317 Thereafter 4,376 91 4,285 Total $ 24,265 $ 2,051 $ 22,214 Litigation:In 1998, the Company was named in lawsuits by Lawrence Group, Inc. and certain related entities (the “Lawrence Parties”) in connection with a private sale of Mechanical Technology Inc. stock from the Lawrence Parties that was previously approved by the United States Bankruptcy Court for the Northern District of New York (the “Bankruptcy Court”).The Company acted as placement agent in that sale, and a number of employees and officers of the Company, who have also been named as defendants, purchased shares in the sale.The complaints alleged that the defendants did not disclose certain information to the sellers and that the price approved by the court was therefore not proper. The cases were initially filed in the Bankruptcy Court and the United States District Court for the Northern District of New York (the “District Court”), and were subsequently consolidated in the District Court.The District Court dismissed the cases, and that decision was subsequently vacated by the United States Court of Appeals for the Second Circuit, which remanded the cases for consideration of the plaintiffs' claims as motions to modify the Bankruptcy Court sale order.The plaintiffs' claims have now been referred back to the Bankruptcy Court for such consideration.Discovery is currently underway.The Company believes that it has strong defenses to and intends to vigorously defend itself against the plaintiffs' claims, and believes that the claims lack merit.However, an unfavorable resolution could have a material adverse effect on the Company’s financial position, results of operations and cash flows in the period resolved. The Company’s wholly owned subsidiary Descap acted as the seller in a series of purchases by a large institutional customer of collateralized mortgage securities (the “Bonds”) from April through June 2006. In these transactions, Descap acted as “riskless principal,” insofar as it purchased the Bonds from a third party and immediately resold them to the customer. The customer who purchased the Bonds has claimed that Descap misled the customer through misrepresentations and omissions concerning certain fundamental elements of the Bonds and that the customer would not have purchased the Bonds had it not been misled by Descap. By letter of September 14, 2006, the customer claimed that the Company and Descap are liable to the customer for damages in an amount in excess of $21 million and has threatened litigation if the dispute is not resolved. The Company and Descap have denied that Descap is responsible for the customer’s damages and intend to defend vigorously any litigation that the customer may commence. The Company and Descap have held discussions with the customer in an attempt to resolve the dispute.
